PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,246
Filing Date: 20 Mar 2019
Appellant(s): DMK Deutsches Milchkontor GmbH



__________________
Jaksha C. Tomic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 4 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kallioinen (2014/0205718).

Independent claim 1
Kallioinen teaches methods of making a milk powder (0031) from a raw milk material (0028), wherein the milk material used is preferably skim milk (0028).

Dry matter content
Kallioinen teaches the milk powder, comprises a dry matter content in the range
of 94 to 100 percent (0031), which anticipates at least 95 wt% of a dry matter content.
Kallioinen also illustrates and embodiment where said skimmed milk was made by using low heat, and consists of a dry matter content of 96.6 %(Table 6), which anticipates at least 95 wt% of a dry matter content, as claimed.

Ash content
Kallioinen illustrates skim milk powder consisting of an ash content of 8.3 % ash, based on non-fat total solid basis (Table 6), and further provides ranges of 1 to 14 percent ash, based on non-fat total solid basis (0039), which encompasses 6.5 to 7.2 wt% ash in powdered milk composition, as claimed.
Further, Kallioinen teaches the skim milk powder composition have 1 to 14 percent ash, based on non-fat total solid basis (0039), and further provides that the ash content is provided in amounts that are naturally in skim milk, wherein the ash content is adjustable (0066).  


Therefore it would have been obvious for one of skill in the art to expect that Kallioinen’s methods of making skim milk powder consisting of 8.2 % ash (Table 6), are adjustable to have from 1 to 14 percent ash, based on adding a desired amount to achieve natural amounts (i.e. 1 to 14 percent ash), including an amount of ash that encompasses the claim of 6.5 to 7.2 wt% ash, because Kallioinen teaches how said amounts are achieved and further desires encompassing amounts, which illustrates that the art finds this amount to be suitable for similar intended uses (see MPEP 2144.07).

Protein content
Kallioinen skim milk powder compositions have 5.4 to 80% protein on dry matter basis (0031).
Further, Kallioinen shows a skim milk powder consisting of a protein content of 36.8 %, based on non-fat total solid basis (Table 6), which encompasses at least 34 wt% by weight based on dry matter, as claimed.

Lactose content
Kallioinen discusses powdered skim milk products with lowered lactose levels (0003), however the teaching does not define what a low amount is and is clear that the milk products have a protein to carbohydrate ratio, wherein lactose is the carbohydrate (0039), of 1:1 (ab., para. 0012), wherein the protein is at least 5.4 up (ab.) to 80 wt% (0035), which means the carbohydrates, including lactose are available for use in quantities that encompass the claim of 45 to 60 wt%.

Kallioinen teaches the lactose is completely removed (0040+), then added back for the desired amount of a lactose content.  
Kallioinen also illustrates a powdered skim milk consisting of 46.1 %, based on dry matter (Table 6), which encompasses about 45 to 65 wt%, as claimed.

Dried lactose
The patentability of a product is dependent on the composition as a whole, meaning the ingredients therein and any chemical or physical properties they impart to the composition as a whole.  Therefore, the matter of the source of ingredients make no patentable distinction over the patentability of the product, and the claim of the process not employing dried lactose does not distinguish over the teaching above.

Filtration
Claim 1 requires that the milk permeate is subjected to ultrafiltration and electrodialysis, which are known to eliminate undesired milk components, therefore since the teaching above provides the components claimed, said limitation makes no distinction over the teaching above.

Dependent claims
As for claim 4, see the discussion of ash content toward claim 1 above, which for the same reasons makes the claimed amount of ash, 6.5 to 7.2 wt%, obvious.

(2) Response to Argument
Unexpected Results
It is asserted, that Appellant has surprisingly and unexpectedly discovered a process to make a protein concentrate that is ideal, i.e., the resultant protein concentrate has a protein content of at least 34 % by weight and a lactose content of about 45 to about 60 % by weight and an ash content of a maximum of 7.5, preferably about 6.5 to about 7.2 % by weight in the non-fat dry matter.
In response, a proper showing of unexpected results has not been provided to the office.

Amounts of protein and carbohydrate
1) It is asserted, that the Examiner notes that Kallioinen describes a ratio of protein to carbohydrate (which may be lactose) of 1:1. In actuality the ratio disclosed in Kallioinen is a ratio of carbohydrate to protein of “at most 1.1” (see paragraphs [0012] and [0029] of Kallioinen). That is to say the ratio of carbohydrate to protein of at most 1.1/1 and not 1:1 as asserted by the Examiner.
In response,  the claims require a protein content of at least 34 wt% (based on dry matter), and a lactose content of about 45 to 60 wt%.
Kallioinen teaches skim milk powder concentrate compositions have 5.4 to 80% protein on dry matter basis (0031), with lowered lactose levels (0003), however the teaching does not define what a low amount is.
Kallioinen and is clear that the milk products have a protein to carbohydrate ratio, wherein lactose is the carbohydrate (0039), of 1:1 (ab., para. 0012), when teaching at most “at most 1.1”, which means the carbohydrates, including lactose are available for use in quantities that encompass the claim of 45 to 60 wt%.
Kallioinen further provides that the lactose is completely removed from the composition(0040+), then added back for the desired amount of a lactose content, showing an example of a powdered skim milk consisting of 46.1 % lactose, based on dry matter (Table 6), which encompasses about 45 to 65 wt%, as claimed.
Such a rejection is proper, because both the broad teaching and the Example provided show encompassing amounts of lactose. 
In summary, Kallioinen makes obvious overlapping ranges for protein and carbohydrates, which is properly applied in the rejection of record, because Appellant has not provided a showing of criticality.

2) It is asserted, that the Examiner maintains that since the breath of the scope of the protein content in Kallioinen is 5.4% -80% that one would use an equivalent amount of carbohydrate of 5.4% to 80% which would read on the claimed range of 45 to 60% by weight of lactose. Even considering the misstatement of the cited ratio, and even assuming if such were applied to the recited protein content of Kallioinen, such would then be a carbohydrate percentage by weight of 5.94% to 88% in Kallioinen.
While the applicant has argued that Kallioinen (see paragraph [003]) describes low levels of lactose, the Examiner summarily dismisses this teaching as meaningless since no definition of low is provided. 
Applicants respectfully maintain that a definition of low would clearly indicate that the amount of lactose would be on the lower end of the disclosed range, i.e., closer to 5.94% rather than closer to 88%, even in view of the misstated ratio identified above. This is all the more clear since if one were to approach the higher ends of the noted range of for example, greater than 50%, in keeping with the noted ratio of carbohydrate to protein of 1.1 to 1, such would create an impossible content of more than 100% in the overall powder composition of both lactose and protein.
In response, Kallioinen skim milk powder compositions have 5.4 to 80% protein on dry matter basis (0031). Further, Kallioinen shows a skim milk powder consisting of a protein content of 36.8 %, based on non-fat total solid basis (Table 6), which encompasses at least 34 wt% by weight based on dry matter, as claimed.
Then, Kallioinen discusses powdered skim milk products with lowered lactose levels (0003), wherein lactose is the carbohydrate (0039), of “at most 1:1” (ab., para. 0012), wherein the protein is at least 5.4 up (ab.) to 80 wt% (0035), which means the carbohydrates, including lactose are available for use in quantities that encompass the claim of 45 to 60 wt%.
Kallioinen further provides that the lactose is completely removed from the composition(0040+), then added back for the desired amount of a lactose content, showing an example of a powdered skim milk consisting of 46.1 % lactose, based on dry matter (Table 6), which encompasses about 45 to 65 wt%, as claimed.
Such a rejection is proper, because both the broad teaching and the Example provided show encompassing amounts of lactose.  
In summary, Kallioinen makes obvious overlapping ranges for protein and carbohydrates, which is properly applied in the rejection of record, because Appellant has not provided a showing of criticality.

Ash Content
1) It is asserted, that the Examiner again fails to acknowledge that the ash content of Table 6 is outside the range of claim 1. While the Examiner cites the range of ash content being described in paragraph [0039] of 1-14%, the amount used in the cited Table 6 is 8.3%, and paragraph [0039] describes a preferred range of 10-13% ash content. The Examiner then curiously concludes (page 3, last paragraph of the office action) that one could engage in “adding a desired amount to achieve natural amounts”. Since as applicants have noted in their specification, that ash content provides an undesirable taste, one skilled in the art would not add ash to the milk.
The Appellant respectfully notes that, in KSR Intern. Co. v. Teleflex, Inc., 550, U.S. 398, 421, 127S. Ct. 1727, 167 L. Ed.2d. 705 (2007), the court cautioned the trier of fact against “arguments reliance on ex post reasoning” in determining obviousness. Instead, the court stated that prior art must demonstrate that the claimed invention “would have been obvious at the time the invention was made.” 35 USC §103(a); /d. at 421.
A major rationale for the achievement of the specific content of low ash, while still having desirable levels of protein and lactose in applicants’ claims is the use of electrodialysis which is not disclosed or suggested in Kallioinen. This is why Kallioinen’s examples always have higher levels of ash.
In response, because Appellant notes in their specification that ash content provides an undesirable taste, this does not mean that a teaching away is provided, or that one skilled in the art would not add ash to the milk because MPEP 2144.IV is clear that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
Further, Kallioinen illustrates skim milk powder consisting of an ash content of 8.3 % ash, based on non-fat total solid basis (Table 6), and further teaches ranges of 1 to 14 percent ash, based on non-fat total solid basis (0039), which encompasses 6.5 to 7.2 wt% ash in powdered milk composition, as claimed. 
Kallioinen also teaches the skim milk powder composition have 1 to 14 percent ash, based on non-fat total solid basis (0039), and further provides that the ash content is provided in amounts that are naturally in skim milk, wherein the ash content is adjustable (0066).  
Therefore it would have been obvious for one of skill in the art to expect that Kallioinen’s methods of making skim milk powder consisting of 8.2 % ash (Table 6), are adjustable to have from 1 to 14 percent ash, based on adding a desired amount to achieve natural amounts (i.e. 1 to 14 percent ash), including an amount of ash that encompasses the claim of 6.5 to 7.2 wt% ash, because Kallioinen teaches how said amounts are achieved and further desires encompassing amounts, which illustrates that the art finds this amount to be suitable for similar intended uses (see MPEP 2144.07).


In summary, Kallioinen makes obvious overlapping ranges for ash content, which is properly applied in the rejection of record, because Appellant has not provided a showing of criticality.

2) It is asserted, that the Examiner makes the conclusory statement that this does not teach away from the use of higher amounts of lactose and merely points to the taste of the two beverages differing. The Examiner provides no rationale for this conclusion. As well known in caselaw: “The Federal Circuit has stated that ‘rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’ In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval). 
In response, the only discussion toward a teaching away is in the response to arguments, not in the rejection on obviousness itself, therefore this argument is not persuasive.

3) It is asserted, that Applicants respectfully note that a major rationale for the achievement of the specific content of low ash, while still having desirable levels of protein and lactose in the claims is the use of electrodialysis which is not disclosed or suggested in Kallioinen. This is why Kallioinen’s examples always have higher levels of ash. 
In response, although Appellant’s opinion in this matter is appreciated, no evidence is provided to support such an assertion, therefore this argument is not persuasive.


Kallioinen describes broad ranges of protein, ash and lactose
It is asserted, that as previous argued, while Kallioinen describes broad ranges of protein, ash and lactose, there is no specific disclosure of a formulation that meets the recitations of claim 1, as have been acknowledged by the Examiner; see in this regard page 8, second full paragraph of the final office action.
“[I]t remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a compound”, Takeda Chem. Indus., Ltd. v. Alphapharm Pty., 492 F.3d 1350, 1357 (Fed. Cir. 2007).
In actuality the powders described in Tables 2 and 4 of Kallioinen all disclose a higher protein content, a lower lactose contents and a higher ash content. The formulations in Tables 5 and 6 of Kallioinen both also disclose a higher ash content. One skilled in the art would not be led to the specific formulation of claim 1, especially in view of the Examiner’s own reasoning set out in the final office action and explained above.
The Examiner is picking and choosing specific parts of the reference to compile the specific requirements of applicant’s claims. In doing so, the Examiner ignores other described aspects within the picked formulation which do not fall within the claims while only choosing the recited component or percentage which allegedly fulfills the claim scope.
As is well known in US case law: “It is fundamental that it is impermissible within the framework of § 103 to pick up and choose from any one reference only so much of it as will support a given position, to the exclusion of the other parts necessary to gain full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 147 USPQ 391,393 (CCPA 1965); see In re Fine, 837 F.2d 1071, 5 U.S.P.Q. 2d 1596 (Fed. Cir. 1988); see In re Gorman, 933 F.2d 982, 18 U.S.P.Q. 2d 1885 (Fed. Cir. 1991).
In response, the examiner does not pick and choose from the Kallioinen (2014/0205718), however, provides what is presented in the teaching as a whole, by showing both the general teaching of amounts in the composition made and by pointing to examples, each encompassing the claimed amounts. Appellant appears to limit the reference to singular embodiments versus taking the teaching as a whole.  The applied teaching does not anticipate the claimed composition, however, as applied, the teaching properly make obvious the composition claimed. Therefore this argument is not persuasive.
Appellant repeatedly argues about broad teachings not being proper, however, the rejection of record makes obvious the claimed ranges of ingredients in a concentrates powdered milk product, absent a showing of criticality.




Claim 4
It is asserted, that the same arguments noted above for claim 1 apply equally herein and are incorporated herein in their entirety. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793          

                                                                                                                                                                                              /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.